Per Curiam.

The refusal of the trial court to receive in evidence portions of a hospital record relating to prior diagnosis of swollen ankle and severe headaches was error, particularly in view of plaintiff’s claim that she had never had previous trouble with her feet and that her swollen ankles and persistent headaches were the result of the accident upon which this suit was based. Hospital records which relate to diagnosis, prognosis or treatment or which are otherwise helpful to an understanding of the medical aspects of the hospitalization are admissible in evidence. (Civ. Prac. Act, § 374-a; William v. Alexander, 309 N. Y. 283.)
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Steuer and Hecht, JJ. concur; Hopstadter, J., dissents and votes to affirm.
Judgment reversed, etc.